Title: To Thomas Jefferson from Francis Eppes, 21 July 1793
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington July 21st. 1793

I am sorry its not yet in my power to remit any part of your proportion of the Debt due from A. Cary’s Estate tho’ flater myself it will not be long before it will be in my power to do something for you as Mr. Page gives me very flatering promises. You may assure your self the moment the money gets into my hands it shall be remited. Your note inclosing Polly’s letter to her Aunt came to hand a few days ago, this serves as a cover to the answer. I am with every wish for the health of you both Dr Sir Your Friend

Frans. Eppes

 